NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

REGINALD HILL,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD
Respondent.

2012-3093

Petition for Review of the Merit Systems Protection
Board in case no. AT1221110409-W-1.

ON MOTION

ORDER

The Department of Veterans Affairs moves to recap-
tion to designate the Merit Systems Protection Board
(Board) as the respondent

Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when the
Board reaches the merits of the underlying case. Here, the
Board dismissed Hi]l’s petition for lack of jurisdiction

HILL v. MSPB 2

Thus, the Board is the proper respondent in this petition for
review.

Accordingly,
IT Is ORDERED THAT:

The motion is granted The revised official caption is
reflected above. The Board’s responsive brief is due
within 21 days of the date of filing of this order.

FoR THE CoURT

 2 2  /s/ Jan Horbaly
Date J an Horbaly
Clerk

ccc Reginald Hill

Armando Rodriguez-Feo, Esq.

Calvin Morrow, Esq. (inf`ormal brief enclosed)
525 `

u.s. counff)lf§\i:»,v£¢\is son
THF=»""“v_Lc:ncurr

HAY 2 2 2012

JAN HURBAI.Y
Cl.EHK